Dear Secretary Carnahan:
This office received your letter of March 3, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for a constitutional amendment submitted by Patrick Tuohey and Missourians in Charge (version 2) adding a new Section 26 to Article I relating to eminent domain. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to:
  • Prohibit a public entity from taking private property through eminent domain for the purpose of conveying the property to another private landowner, unless the property is condemned or is needed for transportation, telecommunications or utility or transmission systems; and
  • Prohibit a public entity from limiting a private landowner's right to use, sell or possess private property without just compensation?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General